956 F.2d 270
139 L.R.R.M. (BNA) 2672
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.J & W DRYWALL CONTRACTORS, INC., J & W Drywall & PlasteringCo., Inc., J & W Drywall Lather Plastering Co.,Inc., and Willie Williams, Respondents.
No. 91-6232.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1992.

1
Before RYAN and SUHRHEINRICH, Circuit Judges, and CHURCHILL, Senior District Judge.*


2
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


3
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondents, J & W Drywall Contractors, Inc., J & W Drywall & Plastering Co., Inc., J & W Drywall Lather Plastering Co., Inc., and Willie Williams, their officers, agents, successors, and assigns, enforcing its order dated February 25, 1991, in Case No. 7-CA-30867 and the Court having considered the same, it is hereby


4
ORDERED AND ADJUDGED by the Court that the Respondents, J & W Drywall Contractors, Inc., J & W Drywall & Plastering Co., Inc., J & W Drywall Lather Plastering Co., Inc., and Willie Williams, their officers, agents, successors, and assigns, shall:

1. Cease and desist from:

5
(a) Refusing to bargain with Local 512, United Brotherhood of Carpenters and Joiners of America, AFL-CIO, and the Carpenters District Council of Detroit and Southeastern Michigan by failing and refusing to provide the Carpenters Fringe Benefit Funds with requested information necessary for the Unions to fulfill their function as bargaining representatives of the unit employees.


6
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


7
2. Take the following affirmative action necessary to effectuate the policies of the Act.


8
(a) Provide the Carpenters Fringe Benefit Funds or its agents with the requested necessary information, including payroll records, Forms W-2, W-3, 1099, 1096, and 941, and contribution reports, for the period of May 1988 to date.


9
(b) Post at their facility in Detroit, Michigan, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondents' authorized representative, shall be posted by the Respondents immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by the Respondents to ensure that the notices are not altered, defaced, or covered by any other material.


10
(c) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Respondents have taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

11
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


12
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

13
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


14
WE WILL NOT refuse to bargain with Local 512, United Brotherhood of Carpenters and Joiners of America, AFL-CIO, and the Carpenters District Council of Detroit and Southeastern Michigan by failing and refusing to provide the Carpenters Fringe Benefit Funds with requested information necessary for the Unions to fulfill their function as bargaining representatives of the unit employees.


15
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


16
WE WILL provide the Carpenters Fringe Benefit Funds or its agents with the requested information, including payroll records, Forms W-2, W-3, 1099, 1096, and 941, and contribution reports, for the period of May 1988 to date.


17
J & W DRYWALL CONTRACTORS,

INC., J & W DRYWALL & PLASTERING
CO., INC., J & W DRYWALL LATHER
PLASTERING CO., INC., AND
WILLIE WILLIAMS

18
(Employer)


19
Dated __________ By ____________________ (Representative)


20
(Title)


21
This is an official notice and must not be defaced by anyone.


22
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.



*
 The Honorable James P. Churchill, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation